706 S.W.2d 178 (1986)
288 Ark. 417
Dennis P. GLICK, Appellant,
v.
A.L. LOCKHART, Director, Arkansas Department of Correction, Appellee.
No. 85-282.
Supreme Court of Arkansas.
March 24, 1986.
PER CURIAM.
Appellant, an inmate of the Arkansas Department of Correction, filed a petition for writ of mandamus against the Director of the Department taking issue with the Department's computation of his parole eligibility date. The circuit court denied relief, and appellant appealed to this Court. When he sought to file a handwritten brief, it was returned to him to be typed since we do not accept handwritten briefs in a direct appeal. See Green v. State, 277 Ark. 129, 639 S.W.2d 512 (1982). Appellant now seeks a writ of mandamus to compel the Department of Correction to provide him with a typewriter so that he may type the brief and resubmit it for filing.
In criminal cases where appellants are entitled to appointment of counsel, we will appoint an attorney upon proper motion for inmates who are unable to comply with our rules. Green v. State. In civil matters, including suits against the Department of Correction challenging parole eligibility dates, we will appoint counsel only where the appellant is able to make a substantial showing that he is entitled to relief and that he cannot proceed without counsel. Virgin v. Lockhart, 288 Ark. 92, 702 S.W.2d 9 (1986).
The same general criteria apply to civil suits in which the appellant contends that he cannot submit a conforming brief without access to a typewriter. That is, in those cases where a pro se appellant submits a motion for permission to file a handwritten brief in which he makes a substantial showing that his suit has merit and that he is unable to submit a typed brief, we will accept a legible handwritten brief.
Appellant has thirty days to file a typed brief or submit a motion for permission to file a handwritten brief.
Petition denied.
PURTLE, J., not participating.